Case 4:20-cv-00109-SMR-HCA Document 1 Filed 03/24/20 Page 1 of 14

UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF IOWA
CENTRAL DIVISION

 

KRISTY MITCHELL, individually and as
mother and next friend of NEVAEH
OSORIO,

Plaintiffs,
V.

DES MOINES INDEPENDENT
COMMUNITY SCHOOL DISTRICT and
TIMOTHY DOWLER,

Defendants.

 

Case No.

Polk County District Court Case No.
LACL 147301

DEFENDANTS’ NOTICE OF
REMOVAL OF CIVIL ACTION
AND LOCAL RULE 81
STATEMENT

 

TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR

THE SOUTHERN DISTRICT OF IOWA, CENTRAL DIVISION

Defendants Des Moines Independent Community School District and Timothy
Dowler (hereinafter “Defendants”), for their Notice of Removal of this action to the

United States District Court for the Southern District of Iowa, Central Division,

under 28 U.S.C. § 1331, 28 U.S.C. § 1367, and 28 U.S.C. § 1441, state:

1. On February 20, 2020, Plaintiff Kristy Mitchell, individually and as

mother and next friend of Nevaeh Osorio, filed a Petition in the Iowa District Court for

Polk County, bearing case number LACL 147301, asserting claims for negligent

supervision under Iowa state law and a violation of federal law under 42 U.S.C. §

1983. A true and accurate copy of the Petition is attached hereto as Exhibit A.
Case 4:20-cv-00109-SMR-HCA Document 1 Filed 03/24/20 Page 2 of 14

2. Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81(a)(1), a true and
accurate copy of the Affidavits of Service are attached hereto as Exhibit B and C.
Defendants have not filed an Answer and no further proceedings have been taken.

3. This Notice is timely filed pursuant to 28 U.S.C. § 1446(b) as
Defendant Timothy Dowler was served with notice of this suit on March 5, 2020.

4, This Notice is timely filed pursuant to 28 U.S.C. § 1446(b) as
Defendant Des Moines Independent Community School District was served with
notice of this suit on March 4, 2020.

5. This Court has original jurisdiction under the federal question
provisions of 28 U.S.C. § 1331, as Plaintiff alleges a violation of federal law
through claims for a violation of 42 U.S.C. § 1983.

6. Further, this Court has supplemental jurisdiction under 28 U.S.C. §
1367, for Plaintiffs alleged causes of action centered on Iowa state law, as the claims
arise out of the same case or controversy.

7. Venue is in the United States District Court for the Southern District of
Iowa Central Division pursuant to 28 U.S.C. § 1441(a) because the Southern District
includes Polk County, Iowa.

8. Defendants are, therefore, entitled to remove this action pursuant to 28
U.S.C. 1441 (a).

9. No previous application for relief sought herein has been made to this

or any other Court.
Case 4:20-cv-00109-SMR-HCA Document 1 Filed 03/24/20 Page 3 of 14

10. Pursuant to Local Rule 81, Defendant states that the only matter
currently pending is the state court matter removed by this Notice.

ll. As required by 28 U.S.C. §1446(d), Defendants have provided written
notice of the filing of this Notice of Removal to Jeffrey M. Lipman, 1454 30 Street,
Suite 205, West Des Moines, Iowa, 50266, 515-276-3411, 515-276-3737 (fax),
jeff@lipmanlawfirm.com, and have filed a copy of this Notice of Removal with the
Clerk of the State Court. A copy of such notice is attached hereto as Exhibit D.

WHEREFORE, Defendants Des Moines Independent Community School
District and Timothy Dowler give notice that the above-entitled action now Pending
in the Iowa District Court is removed to this Court.

BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.

By: /s/ Janice M. Thomas
Janice M. Thomas AT0007822
Frank M. Swanson AT00140095
801 Grand Avenue, Suite 3700
Des Moines, IA 50309-8004
Tel: (515) 246-5828
Fax: (515) 246-5808
E-Mail: thomas.janice(@bradshawlaw.com
E-Mail: swanson.frank(@bradshawlaw.com

 

 

ATTORNEYS FOR DEFENDANTS DES MOINES
INDEPENDENT COMMUNITY SCHOOL DISTRICT
and TIMOTHY DOWLER
Case 4:20-cv-00109-SMR-HCA Document1 Filed 03/24/20

Copy to:

Jeffrey M. Lipman

Lipman Law Firm, P.C.

1454 30" Street, Suite 205

West Des Moines, IA 50266

Tel: (515) 276-3411

Fax: (515) 276-3736

Email: jeff@lipmanlawfirm.com
ATTORNEY FOR PLAINTIFF

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attomey at his/her respective address/fax number as disclosed by the pleadings of record
herein, on the 24" day of March, 2020 by:

US. Mail BX] CM/ECF

(] Hand Delivered (J EMAIL

C Federal Express (J EDMS
/s/ Lucy Anderson

 

Page 4 of 14
Case 4:20-cv-00109-SMR-HCA Document 1 Filed 03/24/20 Page 5 of 14

E-FILED 2020 FEB 20 10:25 AM POLK - CLERK OF DISTRICT COURT

IN THE DISTRICT COURT OF IOWA IN AND FOR POLK COUNTY

 

 

 

KRISTY MITCHELL, individually and as
mother and next friend of NEVAEH
OSORIO, CASE NO:

Plaintiff,
Vv. PETITION
DES MOINES INDEPENDENT
COMMUNITY SCHOOL DISTRICT and
TIMOTHY DOWLER,

Defendants.

 

 

 

COMES NOW the Plaintiffs, Kristy Mitchell and Nevaeh Osorio, by and through their
attorney, Jeffrey M. Lipman of Lipman Law Firm, P.C., located at 1454 30th Street, Suite 205,
West Des Moines, Iowa 50266, and pursuant to the laws of the State of lowa hereby states for
this cause of action:

L INTRODUCTION
1. This is a civil action brought by Kristy Mitchell and Nevaeh Osorio for damages arising

from injuries sustained by Nevaeh as she was attacked by three of her fellow classrnates at the

|
Roosevelt High School Homecoming dance on October 5, 2019, Plaintiff Nevach Osorio was a

student of Defendant Des Moines Independent Community Schoo] District attending the
Roosevelt High School Homecoming dance when she became aware three of her classmates
intended to start a fight with her. Nevach then notified Defendant Timothy Dowler of the danger,
and he told her to stand off to the side or go somewhere else. Defendant Timothy Dowler did not
do anything to protect the Plaintiff from the danger he was warned about. Neveah was then

attacked by the three classmates she told Defendant about and sustained several injuries
EXHIBIT

1A

(ree AN AN opty eran seat
Case 4:20-cv-00109-SMR-HCA Document 1 Filed 03/24/20 Page 6 of 14

E-FILED 2020 FEB 20 10:25 AM POLK - CLERK OF DISTRICT COURT

- including whiplash, concussion, bruises, and scratches. Plaintiffs bring this action for
compensatory damages, punitive damages, interest at the maximum legal rate, court costs and

any other further relief as the court deems equitable and just,

0. PARTIES

2. Plaintiff, Kristy Mitchell, at all material times hereto, is a resident of the State of Iowa,
residing at 2480 SE Summer Park Drive, Ankeny, lowa 50021. Plaintiff Kristy Mitchell is the
mother and next friend of Plaintiff Nevach Osorio,

3. Defendant, Des Moines Independent Community School District, at all material times
hereto, is an lowa school district with its address being 2100 Fleur Drive, Des Moines, Iowa
50321,

4. Defendant, Timothy Dowler, at all material times hereto, was a teacher employed by
Defendant, Des Moines Independent Community School District, and a chaperone of the
Roosevelt High School Homecoming dance on October 5,-2019.

HI. JURISDICTION AND VENUE

5. This is a claim arising out of State of Iowa law occurring in Polk County, Iowa. As
such, this court has jurisdiction over the parties and claims.

6. Venue is properly vested within Polk County, Iowa.

7. Plaintiff's claims exceed the jurisdictional limit for District Court and thus this claim is
properly brought in District Court,

IV. STATEMENT OF MATERIAL FACTS
8. Plaintiffs repleads the allegations contained in paragraphs one (1) through seven (7)

above and by this reference incorporates the same as if fully set forth herein.

WUnenmnberey lenumtenenenieey |
Case 4:20-cv-00109-SMR-HCA Document 1 Filed 03/24/20 Page 7 of 14

E-FILED 2020 FEB 20 10:25 AM POLK - CLERK OF DISTRICT COURT

9. On October 5, 2019, Plaintiff Nevaeh Osorio attended Defendant Des Moines
Independent Community Schoo] District’s Roosevelt High School Homecoming Dance.

- 10, On or about October 5, 2019, Defendant Timothy Dowler was an employee of Des
Moines Independent Community Schoo! District as a teacher and was a chaperone of the
Roosevelt High School Homecoming Dance. .

11, Defendant Timothy Dowler was acting within the scope of his employment as a
chaperone of the Roosevelt High School Homecoming dance,

12, On or about October 5, 2019, Plaintiff Nevaeh Osorio told Defendant Timothy Dowler
that three of her classmates were intending to start a fight with her at the dance,

13. Defendant Timothy Dowler told Plaintiff Nevaeh to stand off to the side or go
somewhere else.

14. Defendant Timothy Dowler chose not act to protect Plaintiff from her classmates,

15. Defendant Timothy Dowler hada duty to act to protect Plaintiff Neveah as she was a
student of Des Moines Independent Community Schoo! District attending the dance,

16. Plaintiff was subsequently attacked by the three classmates of whom she reported to
Defendant Timothy Dowler.

17. Plaintiff suffered damages due to Defendant Timothy Dowler’s failure to act and to
protect her from the other students she feared were going to injure her.

18. Under Iowa Code section 670.2(1), “every municipality is subject to liability for its
torts and those of its officers and employees, acting within the scope of their employment or
duties,”

19. Defendant Des Moines Independent Community School District is a “municipality” as

defined under Iowa Code section 670.1.

Pet BRR ERIS I Mea, tee) nau
Case 4:20-cv-00109-SMR-HCA Document 1 Filed 03/24/20 Page 8 of 14

E-FILED 2020 FEB 20 10:25 AM POLK - CLERK OF DISTRICT COURT

20. Defendant Des Moines Independent Community School District is responsible for the
torts of its employees, namely Defendant Timothy Dowler, who are acting within the scope of:
employment.

Vv. COUNT I-NEGLIGENT SUPERVISION
21. Plaintiff repleads the allegations contained in paragraphs one (1) through twenty-one @1)
above and by this reference incorporates the same as if fully set forth herein.
22. On or about October 5, 2019, Defendant Timothy Dowler did nothing to prevent injury
from occurring after being notified by Plaintiff Nevach Osorio of the danger of her classmates;
23. Defendants Des Moines Independent Community School District and Timothy Dowler
had a duty to protect Plaintiff Nevach Osorio from the harmful actions of her peers.

24, Defendants breached their duty of care by failing to act when wamed of the imminent
danger of attack by Plaintiff's peers.

25. It was reasonably foreseeable that Plaintiff would be in danger if Defendant Timothy
Dowler or other-staff members did not intervene,

26. Defendants’ negligence was a direct and proximate cause of Plaintiff's damages,

27. Due to the negligence of Defendant Des Moines Independent Community School District
and its employee Defendant Timothy Dowler, Plaintiff suffered from severe medical injuries.

28, Plaintiff requests a trial by jury of her peers in regard fo Count I of this Petition.

WHEREFORE, the Plaintiffs respectfully request this court to enter judgment against the

Defendants, Des Moines Independent Community School District and Timothy Dowler in favor
of the Plaintiff, for such sums as may be reasonable for compensatory damages, court costs, and

any other further relief as the court deems equitable and any other just compensation.
Case 4:20-cv-00109-SMR-HCA Document 1 Filed 03/24/20 Page 9 of 14

E-FILED 2020 FEB 20 10:25 AM POLK - CLERK OF DISTRICT COURT

VLCOUNT II- 42 U.S.C. § 1983 FAILURE TO PROTECT
29, Plaintiff repleads the allegations contained in paragraphs one (1) through twenty-eight
(28) above and by this reference incorporates the same as if fully set forit: herein.
30. Defendant Timothy Dowler was an employee of the State, working for the Des Moines
Independent Community School District.

31. On or about October 5, 2019, Defendant Timothy Dowler was a state actor working in his

individual capacity at the Roosevelt High Schoo! Homecoming Dance.

32. On or about October 5, 2019, Defendant Timothy Dowler was acting under color of state
law.

33. Defendant Timothy Dowler knew of Plaintiff Nevaeh’s fear of attack from other students
at the dance and declined to do anything about it.

34. Defendant Timothy Dowler chose to tell Plaintiff Nevaeh to stand to the side or go
somewhere else rather than step in and protect her.

35. Plaintiff Nevaeh Osorio has a right-to be safe and protected at school functions.

36. Defendant Timothy Dowler put Plaintiff Nevaeh at risk of serious, immediate and
proximate harm when he ignored the danger he was warned of.

37, Plaintiff was deprived of a right secured by the Constitution and the laws of the United
States when Defendant Timothy Dowler failed to protect her from the dangerous actions of other
students at the dance.

38. Defendant Timothy Dowler actually and obviously knew Plaintiff needed his help, but
instead acted with such conscious disregard of the risk, his conduct shocks the conscious.

39. Plaintiffs’ damages were directly and proximately caused by Defendant Timothy
Case 4:20-cv-00109-SMR-HCA Document 1 Filed 03/24/20 Page 10 of 14

E-FILED 2020 FEB 20 10:25 AM POLK - CLERK OF DISTRICT COURT

~ Dowler’s failure to protect Plaintiff while acting in his individual capacity at the Roosevelt High

School Homecoming Dance.

WHEREFORE, ihe Plaintiffs respectfully request this court enter judgment against the
Defendant Timothy Dowler in favor of the Plaintiff, for such sums as may be reasonable for
compensatory damages, punitive damages, court costs, attorney fees pursuant to 42 U.S.C. §

1988, and any other further relief as the court deems equitable and any other just compensation.

VEIL REQUEST FOR JURY TRIAL

Plaintiff requests a trial by jury on all claims so triable.

Respectfully Submitted,

  
   
 

ZAM ~
oye Adal an aT Ol
PMANA-AW FIRM, P.C.
1454 30th Street, Suite 205
West Des Moines, IA 50266
Phone: (515) 276-3411

Fax: (515) 276-3736

Email: jeff@lipmanlaw firm.com

ATTORNEY FOR PLAINTIFF

 

         

Original filed.
Case 4:20-cv-00109-SMR-HCA Document 1 Filed 03/24/20 Page 11 of 14

E-FILED 2020 MAR 06 4:14 PM POLK - CLERK OF DISTRICT COURT

IN THE 10 WA DISTRICT COURT FOR POLK COUNTY
CASE NO.; LACL 147301

AFFIDAVIT OF SERVICE

¥5.

Des Moines
Conmuunity School District and
Timothy Dowler

_Defendan/Respondent,

Received by Attorney's Choice on 03/04/2020 to be served upon:

Timothy Dowler

STATE OF Iowa
COUNTY OF POLE ag,

I, Austin Johuson, being duly sworm on oath, and over the age of 18 years, do hereby depose and state that:

Cu {30572020 at 01-05 PM, Lcrved the Original Notice & Petition; J Demand on Timothy Dowler at 4419
Center St , Des Moines, IA'50312 in the manner indicated below:

INDIVIDUAL SERVICE: I served the same by delivering a copy thereof to the above person personally,

Description of person served:
Sex: Malé - Age: 50's - Skin: White - Hair: Brown - Height: 510 - » Weight: 190

Fee For Service: $50.00

 

ny
Kiet A een ge
Sworn to and subseribed before me on this Austin Jonreon
6th day of March, 2020 Independent Cantractor for:
by an ane ft whe is personally known ta Attorney's Choice
me ox protidced identification. 8555 Harbach Ste. 301
of Clive, IA 50325
a 877-827-2909
, an Atty File#: LACL 147301 our File# 62152
Rete As CORMIER
| Ave * sen Nu al
is ’ Cammisaion Expires
| * March 02, 202. {_ J
Case 4:20-cv-00109-SMR-HCA Document 1 Filed 03/24/20 Page 12 of 14

E-FILED 2020 MAR 06 4:14 PM POLK - CLERK OF DISTRICT COURT

IN THE IOWA DISTRICT COURT FOR POLK COUNTY
CASE NO.: LACL 147301

AFFIDAVIT OF SERVICE

Kristy Mitchell, individually
aud as mother and next friend
of Nevach Osorio

Plaintiff/Petitioner,
VB.

Des Moines Independent
Community School District and
Timothy Dowler

!

Received by Attorney's Choice on 03/04/2020 to be served upon:
Des Moines Independent Comunity Schoal District

STATE OF IOWA
COUNTY OF POLK sa.

I, Brett McCormick, being duly swom on oath, and over the age of 18 years, do hereby depose and state that:

Schoal District at 2100 Fleur Drive, Des Moines, LA 50321 in the manner indicated below:

CORPORATE SERVICE: I served the same on the ahove company, corporation, government official, etc,
delivering a copy to the person named and described below at the address shown above. by

NAME: Pam Gamez “RELATION: authortead to acceot servte

Description of person served:
Sex: Female - Age: 60"s - Skin: White - Hair: White - Height: 5°6 - Weight: 140

On 03/04/2020 at 01:15 PM, I served the Original Notice & Petition; Jury Demand on Des Moines Independent

Fee For Service: $50.00 _*
wo
a nae
Sworn to and subseribed befere me on thig = ce WeCormi ck 7
Sth yay of March, 2020 Independent Contyictor £or;

is personally known to Attorney u--cfoice

|
by bn Atfiant »
fj r 8555 Herbach Ste. 301

      
  

 

 

“ajar /prpdoc atification.
(exes v4 XN “ Clive, IA 50325
an | Z~ al aa 877-827-2905
| MoE “PUBLIC ss —— Atty File#: LACE 147301 our Mle# aS151
\ {A

 

se | Heather Will
= | Commission Number 783328
* * | My Commission Expires

owe | ____ March 26, 2020 _ ]
EXHIBIT

i
Case 4:20-cv-00109-SMR-HCA Document 1 Filed 03/24/20 Page 13 of 14

IN THE IOWA DISTRICT COURT FOR POLK COUNTY

 

KRISTY MITCHELL, individually and as LAW NO. LACL 147301
mother and next friend of NEVAEH
OSORIO,

Plaintiffs,
Vv.

DES MOINES INDEPENDENT NOTICE OF FILING NOTICE OF
COMMUNITY SCHOOL DISTRICT and REMOVAL IN FEDERAL COURT
TIMOTHY DOWLER,

Defendants.

 

COME NOW the Defendants, Des Moines Independent Community School
District and Timothy Dowler, by and through the undersigned counsel, and give notice to
Plaintiffs in the above-captioned action that these Defendants on March 24, 2020 filed a
Notice of Removal in the United States District Court for the Southern District of Iowa,
Central Division. A copy of the Notice of Removal and all Exhibits thereto are attached

to this Notice.

BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.

By: /s/ Janice M. Thomas
Janice M. Thomas AT0007822
Frank M. Swanson AT00140095
801 Grand Avenue, Suite 3700
Des Moines, IA 50309-8004
Tel: (515) 246-5828
Fax: (515) 246-5808
E-Mail: thomas.janice(@bradshawlaw.com

ATTORNEYS FOR DEFENDANTS DES MOINES
INDEPENDENT SCHOOL DISTRICT and TIMOTHY
DOWLER

EXHIBIT

1D
Case 4:20-cv-00109-SMR-HCA Document1 Filed 03/24/20

Copy to:

Jeffrey M. Lipman

Lipman Law Firm, P.C.

1454 30" Street, Suite 205

West Des Moines, IA 50266

Tel: (515) 276-3411

Fax: (515) 276-3736

Email: jeff@lipmanlawfirm.com
ATTORNEY FOR PLAINTIFF

 

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her respective address/fax number as disclosed by the pleadings of record
herein, on the 24" day of March, 2020 by:

(1) U.S. Mail (CJ CMECF

(] Hand Delivered CJ EMAIL

C1 Federal Express &] EDMS
/s/ Lucy Anderson

 

Page 14 of 14
